Citation Nr: 1044043	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant's countable income is excessive for 
purposes of nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to April 
1945.  The Veteran died in August 1983.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 decision of the Department 
of Veterans Affairs (VA) Pension Center (PC) in Milwaukee, 
Wisconsin, which denied the benefit sought on appeal.  

In October 2007, the appellant withdrew her request for a 
personal hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board 
will proceed with consideration of this appeal based on the 
evidence of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The appellant's countable income exceeds the applicable 
maximum annual pension rates (MAPRs) for the time period in 
question.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1541, 
5312 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the appellant in August 2006.  Although the notice 
was provided after the initial adjudication of the claim in 
August 2006, the claim was subsequently readjudicated in October 
and December 2006 decisions as well as a July 2007 statement of 
the case (SOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless error 
because the claim is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the appellant at every 
stage of this case.  All identified information was reviewed by 
both the RO and the Board in connection with the claim.  There is 
no indication that there is any outstanding identified 
information that VA has not obtained.  VA has also assisted the 
appellant and her representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the claim.  For 
these reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


LAW AND ANALYSIS

The law authorizes the payment of nonservice-connected disability 
pension to a veteran of a war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 
1521.  The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in 38 U.S.C.A. § 1521(j) or who at the time of death 
was receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability.  38 U.S.C.A. 
§ 1541.  In order to establish basic eligibility for VA death 
pension benefits to the surviving spouse of a veteran, the 
veteran must have had the requisite service.  38 U.S.C.A. § 
1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  

The appellant began receiving VA death pension benefits beginning 
in September 1983 following the death of her husband in August 
1983.  The Veteran's eligibility for nonservice-connected 
disability pension is not in dispute.  Rather, the appellant 
contends that VA did not properly consider her medical expenses 
when stopping her benefits effective August 1, 2006.  

Basic entitlement exists if, among other things, the surviving 
spouse's income is not in excess of the applicable maximum 
allowable pension rate specified in 38 C.F.R. § 3.23, as changed 
periodically and reported in the Federal Register.  See 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.3(b)(4).  The maximum annual 
pension rate (MAPR) is periodically increased from year to year.  
38 C.F.R. § 3.23(a).  The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income of 
the surviving spouse.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(b).  In addition, payment of pension shall be denied or 
discontinued based upon consideration of the annual income of the 
surviving spouse and of any child for whom the surviving spouse 
is receiving pension.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 
3.274(c).

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included except 
for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 
3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security 
Administration (SSA) is not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income for 
the same 12- month annualization period to the extent they were 
paid.  38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses in excess of five percent of the 
MAPR, which have been paid.

In August 2006, the appellant reported that she started to 
receive SSA benefits.  She reports no dependents.  An August 2006 
decision reflects that the benefits were stopped effective August 
1, 2006, on the basis of excessive income.  Information of record 
shows that the appellant is receiving monthly SSA retirement 
benefits that began in June 2006.  In 2006, her monthly rate was 
$628.00.  The August 2006 decision noted that for 2006, the 
appellant's countable income was $7536.00 ($628.00 * 12), which 
exceeded the maximum income limit of $7094.00.  An August 2006 
letter from the SSA indicates that an $88.50 premium was deducted 
monthly for Medicare hospital and medical insurance beginning 
September 2006.  However, later information in the claims file 
reflects that the state pays the premium so the appellant is not 
entitled to a deduction of her premiums.  

In November 2006, the appellant submitted a medical expense 
report for medical expenses for 2006 totally $549.00.  Taking 
into account the five percent deduction at the MAPR, $354.00 (5% 
of $7094.00 which is the MAPR effective December 1, 2005) which 
is subtracted from the total medical expenses ($549.00), this 
results in a total medical expense of $195.00 ($549.00 - $365.00) 
for 2006.  Therefore, the appellant's countable income for the 
2006 pension year was $7341.00 ($7536.00 - $195.00).  
Accordingly, after factoring in her medical expenses, the 
appellant's countable income still exceeds the maximum income 
limit of $7094.00.  As such, death pension benefits were properly 
stopped and the appellant is not entitled to death pension 
benefits because of her countable income.  

The Board notes that appellant's contention that her medical 
expenses for the calendar years 2003-2005 were not previously 
considered.  As explained in the October 2007 and January 2008 
supplemental statements of the case (SSOCs), the appellant was 
paid the maximum pension rate allowable by law for the calendar 
years 2003-2005.  For the calendar years 2003-2005, and from 
January 1, 2006 to July 31, 2006, the appellant had no other 
income other than VA pension benefits.  Therefore, there was no 
income to offset and there was no basis to consider the expenses 
paid from 2003-2005.  In other words, the appellant was paid the 
maximum annual amount the law would allow and there are no 
additional benefits that can be paid for 2003-2005.  

Based on the foregoing, the Board concludes that the appellant's 
countable income exceeds the maximum annual pension rate for a 
surviving spouse.  The Board empathizes with the appellant's 
financial difficulties; however, there is no basis upon which to 
award nonservice-connected death pension benefits.  The Board is 
bound in its decisions by the statutes enacted by the Congress of 
the United States and VA regulations issued to implement those 
laws.  See 38 U.S.C.A. § 7104(c); see generally Owings v. Brown, 
8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) (the Board must apply "the law as it exists 
. . . .").  Accordingly, the Board concludes that the appellant 
is not entitled to nonservice-connected death pension benefits.


ORDER

The appellant's countable income is excessive for purposes of 
nonservice-connected death pension benefits; accordingly, the 
appellant is not entitled to nonservice-connected death pension 
benefits.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


